ORDER
The government’s request for modification is granted. The memorandum disposition filed on October 31, 2008, 2008 WL 4788274, is withdrawn. A replacement memorandum disposition will be filed concurrently with this order.
Khacherayan’s request for publication is denied.
No further petitions for rehearing will be entertained in this closed case.
MEMORANDUM **
Anzhela Khacherayan and her son, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order removing them from the United States. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Nakamo-to v. Ashcroft, 363 F.3d 874, 881 (9th Cir. 2004), we grant the petition for review and remand.
The government must present clear and convincing evidence to remove an alien. See 8 U.S.C. § 1229a(c)(3)(A). Here, the removal order proceeds from USCIS’s termination of petitioners’ asylee status. The termination of status reflected the government’s view that, at the time she applied *139for asylum, lead petitioner knowingly misrepresented that her husband was dead. We find that the order of removal is not supported by substantial evidence.
We therefore grant the petition for review and remand to the BIA with instructions to vacate the order of removal and to remand to the IJ for further proceedings on asylum consistent with this disposition.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.